DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-20 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al., US Patent Publication 2015/0002503 in view of Yoshida, US Patent Publication 2009/0141202.
Regarding independent claim 17, Park et al. teaches a display device (liquid crystal display device described in abstract) comprising: 
a timing controller (timing controller 150 of figure 7) configured receive to image data signals from a system (paragraph 0063 recites that the “timing controller 150 inputs a plurality of synchronization signals together with image data supplied from an external host computer”) and output the image data signals (as described in paragraphs 0063 and 0065-0067 where the given outputs include the image data signals as analyzed by the timing controller); 
a data driver configured to generate a first previous data voltage and a first current data voltage based on a first previous image data signal and a first current image data signal from the timing controller and sequentially outputting the first previous data voltage and the first current data voltage through a first output terminal (paragraphs 0056-0058 explain how the previous values are compared to the current values to generate output); 
an overdriving determination circuit (functionality performed by timing controller 150 of figure 7) configured to output an overdriving control signal (part of overdriving data given to be output by the timing controller in paragraph 0063) based on the first previous image data signal and the first current image data signal stored in the data driver (paragraph 0056 explains how the previous image data values are compared to the current image data values to yield an output);
a switch controller (control switch unit 26 of figure 4 and mode controller 28 of figure 4) configured to output a first switch control signal and a second switch control signal (paragraph 0044 explain the controllers used to control the switches as given in paragraphs 0039-0040) based on a polarity control signal (as given at the end of paragraph 0039), a source output enable signal (as given in paragraphs 0036 and 0040) and a vertical synchronization signal from the timing controller and an overdriving control signal from the overdriving determination circuit (paragraph 0063 explain the use of the synchronization signals and overdrive controlling from the timing controller); 
shown in figure 7 and described in paragraph 0075); and 
a third switch (S3 of figure 1) controlled according to a third switch control signal (SOE1 as given in paragraph 0040) from the timing controller (as given in paragraph 0065) and connected between the first output terminal (output channels A and B of paragraph 0039) and the first data line (first of output channels OUT1 to OUTn as shown in figure 1 to output to the data lines of figure 7).
Park et al. does not teach a first switch controlled according to the first switch control signal from the switch controller and connected between one terminal of the capacitor and a first data line; a second switch controlled according to the second switch control signal from the switch controller and connected between another terminal of the capacitor and the first data line. 
Yoshida teaches a capacitor (figures 15A-15B show capacitor 50 disposed with pixel circuit 10 as given to be a pixel circuit in paragraph 0063); a first switch (SW1 as pictured in figures 15A-15B) controlled according to the first switch control signal from the switch controller and connected between one terminal of the capacitor and a first data line (figures 15A-15B shown that switch SW1 is connected between the terminal at the top of capacitor 50 and data line 12 as given in paragraph 0067 based on the control described in paragraph 0016); a second switch controlled according to the second switch control signal from the switch controller and connected between another terminal of the capacitor and the first data line (paragraph 0064 explains that the second terminal at the bottom of figures 15A-15B is connected to a second circuit 60 that can have its own switch SW1 to connect it to the data line 12. The extra switch would be included as a mere duplication of parts. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).),. 
paragraph 0010 of Yoshida).
Regarding claim 18, Park et al. teaches the display device as claimed in claim 17, wherein the overdriving determination circuit (functionality performed by timing controller 150 of figure 7) outputs the overdriving control signal (part of overdriving data given to be output by the timing controller in paragraph 0063) based on the first previous image dataAtty Docket No. 8296L-39 DIV signal stored in a holding latch of the data driver and the first current image data signal stored in a sampling latch of the data driver (paragraph 0056 explains how the previous image data values are compared to the current image data values to yield an output and paragraphs 0030 and 0066 explain that a latch is used to store the data signals in the data driver of figure 1).
Regarding claim 19, Park et al. teaches the display device as claimed in claim 18, wherein, at a falling edge timing of the source output enable signal (falling edge of source output enable signal depicted on the left-hand side of the pulse of cycle H), the overdriving determination circuit (functionality performed by timing controller 150 of figure 7) compares the first previous image data signal of the holding latch with the first current image data signal of the sampling latch (paragraph 0056 explains how the previous image data values are compared to the current image data values to yield an output and paragraphs 0030 and 0066 explain that a latch is used to store the data signals in the data driver of figure 1 and figure 2 depicts how the data is only output at the falling edge of the source output enable signal in data supplying period DP to make the comparison possible).  
Regarding claim 20, Park et al. teaches the display device as claimed in claim 19, wherein, at a rising edge timing of the source output enable signal (rising edge of source output enable signal depicted on the right-hand side of the pulse of cycle H), the overdriving determination circuit (functionality performed by timing controller 150 of figure 7) outputs the overdriving control signal based on a result of the comparison (part of overdriving data given to be output by the timing controller in paragraph 0063 where figure 2 shows that the rising edge given is outside of the data supplying period DP to allow output based on the comparison of the input data).
Regarding claim 26, Yoshida teaches further the display device as claimed in claim 17, wherein the capacitor stores an overdriving voltage used for the overdriving (paragraphs 0196 and 0199 explain how the capacitor is used in the overdrive and thus stores the overdriving voltage as it is used in overdriving).
Regarding claim 27, Yoshida teaches further the display device as claimed in claim 17, wherein the capacitor is disposed externally of any pixel of the display device (figures 15A-15B show capacitor 50 disposed outside pixel circuit 10 as given to be a pixel circuit in paragraph 0063).

Response to Arguments
Applicant's arguments filed 1/3/22 have been fully considered but they are not persuasive.
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). In addition, the same effect can be obtained by a mere rearrangement of parts. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Applicant contends that capacitor 50 of Yoshida is part of the pixel structure. The examiner disagrees. Figures 15A-15B of Yoshida show capacitor 50 to be disposed outside pixel circuit 10, as given to be a pixel circuit in paragraph 0063.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All references listed in the notice of references cited teach similar material that is relevant to the current invention.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARUL H GUPTA whose telephone number is (571)272-5260.  The examiner can normally be reached on Monday through Friday, from 10 AM to 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/PARUL H GUPTA/Primary Examiner, Art Unit 2627